Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 12/08/2020.   Claims 21-40 are pending, of which claims, of which claim 21, 28 and 35 are in independent form.  Accordingly, this action has been made FINAL.
Status of Claims
3.	Claims 21-40 are pending, of which claims, of which claim 21, 28 and 35 are in independent form.

			The Office's Note:
4.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Instant application 16/779326
Patent 10552141
21. (New) A system, comprising: 
one or more processors; and 
one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to implement a compute service to: 
implement a plurality of compute nodes with respective execution environments, wherein at least one of the execution environments is an updated version of an execution environment and at least another of the execution 

for individual functions of one or more functions: 








for one or more invocations of the function, execute the function in the updated version of the execution environment; and 
for another one or more invocations of the function, execute the function in the previous version of the execution environment; 




determine, based on the executions of the one or more functions in the updated version and the previous version of the execution environment, that at least one of the one or more functions does not satisfy one or more criteria for execution in the updated version of the execution environment; and 


modify the compute service to perform subsequent executions of the at least one function in the previous version of the execution environment instead of in the updated version of the execution environment.








a plurality of compute nodes of a compute service configured with respective execution environments, wherein at least some of the execution environments are an updated version of an execution environment and at least 
a plurality of functions registered with the compute service to be executed in one of the execution environments when invoked; and
one or more processors and memories, wherein the memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to:
for at least some of the registered functions:
for at least some invocations of the function, execute the function in the updated version of the execution environment;
for other invocations of the function, execute the function in the previous version of the execution environment; and


determine, based on the resulting status of the executions of the registered functions, that some of the registered functions are compatible with the updated version of the execution environment and others of the registered functions are incompatible with the updated version of the execution environment; and

modify the compute service to perform subsequent executions of the incompatible functions in the previous version of the execution environment instead of in the updated version of the execution environment.


See claim 2

See claim 3
Claim 24
See claim 4
Claim 25
See claim 5
Claim 26
See claim 1
Claim 27
See claim 1
28. (New) A method, comprising: performing, by one or more computing devices that implement a compute service: 
implementing a plurality of compute nodes with respective execution environments, wherein at least one of the execution environments is an updated version of an execution environment and at least 4another of the execution environments is a previous version of the execution environment;
 for individual functions of one or more functions:


for another one or more invocations of the function, executing the function in the previous version of the execution environment; 



determining, based on the executions of the one or more functions in the updated version and the previous version of the execution environment, that at least one of the one or more functions does not satisfy one or more criteria for execution in the updated version of the execution environment; and 


implementing, by a compute service of a provider network, a plurality of compute nodes with respective execution environments, wherein at least some of the execution environments are an updated version of an execution environment and at least some of the execution environments are a previous version of the execution environment, and wherein a plurality of functions are registered with the compute service for execution in one of the execution environments when invoked;
for at least some of the registered functions:
for at least some invocations of the function, executing the function in the 
for other invocations of the function, executing the function in the previous version of the execution environment; and
obtaining a resulting status of the executions of the function in the updated version and the previous version of the execution environment;
determining, based on the resulting status of the executions of the registered functions, that one or more of the registered functions satisfy one or more criteria for execution in the updated version of the execution environment and one or more others of the registered functions do not satisfy the one or more criteria for execution in the updated version of the execution environment; and
modifying the compute service to perform subsequent executions of the 


See claim 7
Claim 30
See claim 8
Claim 31
See claim 9
Claim 32
See claim 10
Claim 33
See claim 11
Claim 34
See claim 13
35. (New) One or more non-transitory computer-readable storage media storing program instructions that, when executed on or across one or more computing devices to implement a compute service, cause the one or more computing devices to implement: implementing a plurality of compute nodes with respective execution environments, wherein at least one of the execution environments is an updated 



 for individual functions of one or more functions: for one or more invocations of the function, executing the function in the updated version of the execution environment; and for another one or more invocations of the function, executing the function in the previous version of the execution environment; 




determining, based on the executions of the one or more functions in the updated version and the previous version of the execution environment, that at least one of the one or more functions does not satisfy one or more criteria for execution in the updated version of the execution environment; and  

7modifying the compute service to perform subsequent executions of the at least one function in the previous version of the execution environment instead of in the updated version of the execution environment.

implementing, by a compute service of a provider network, a plurality of compute nodes with respective execution environments, wherein at least some of the execution environments are 
for at least some of the registered functions:
for at least some invocations of the function, executing the function in the updated version of the execution environment;
for other invocations of the function, executing the function in the previous version of the execution environment; and
obtaining a resulting status of the executions of the function in the updated version and the previous version of the execution environment;

modifying the compute service to perform subsequent executions of the one or more other registered functions in the previous version of the execution environment instead of in the updated version of the execution environment.


See claim 15
Claim 37
See claim 16
Claim 38
See claim 17
Claim 39
See claim 18

See claim 20


5.	This instant application 16/779326 is the continuation of Patent No. 10552141.  
Claim 1 of Patent No. 10552141 teaches includes all the features of claim 21 of the instant application.  Both claims teach to allow a provider network to upgrade to an updated execution environment for event-driven functions while minimizing and reducing a negative performance impact for clients of the compute service due to incompatibility issues between certain functions and the updated execution environment.
Claim 6 of Patent No. 10552141 teaches includes all the features of claim 28 of the instant application.  Both claims teach to allow a provider network to upgrade to an updated execution environment for event-driven functions while minimizing and reducing a negative performance impact for clients of the compute service due to incompatibility issues between certain functions and the updated execution environment.
Claim 14 of Patent No. 10552141 teaches includes all the features of claim 35 of the instant application.  Both claims teach to allow a provider network to upgrade to an updated execution environment for event-driven functions while minimizing and reducing a negative performance impact for clients of the compute service due to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 21-40 rejected under 35 U.S.C. 103 as being obvious over Genevski et al. (US 20140013315 – IDS of records), in view of Reeves et al. (US 20160179499, herein after Reeves)


Claim 21 is rejected, Genevski teaches a system, comprising: 
A system, comprising: one or more processors (Genevski, fig. 8, component 805 – processor, component 815 – RAM and paragraph [0067].); and 
one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to implement a compute service to(Genevski, fig. 8, component 805 – processor, component 815 – RAM and paragraph [0067].):

implement a plurality of compute nodes with respective execution environments, wherein at least one of the execution environments is an updated version of an execution environment and at least another of the execution environments is a previous version of the execution environment (Genevski, US 20140013315, paragraph [0048], FIG. 6 illustrates process 600 to quarantine a next version of a software component to be deployed in a cloud environment, according to one embodiment. At 610, a request to deploy a next version of a software component in a cloud environment is received. In one embodiment, the software component may be deployed and installed on one or more than one cluster nodes, for example, virtual machines or application servers. The cluster nodes may share computational workload to provide better overall performance of the cloud environment. For example, requests to the software component may be processed by different cluster nodes. The cluster nodes on which the software component is installed may comprise one cluster.  Paragraph [0050], At 630, a portion of a number of requests to the software component is processed by the next version of the component. The portion of requests processed by the next version of the component are routed through and directed to the subset of cluster nodes on which the next version is deployed and installed. At 640, a remainder of the number of requests to the software component is processed by the current version of the component.  The Office notes that an updated version of an execution environment can be either updated software component/application of the execution environment or updated operating system or updated resources of the execution The Office suggests the applicant to clarify an updated version of an execution environment.); 
for individual functions of one or more functions (Genevski, paragraph [0050-0052]): 
for one or more invocations of the function, execute the function in the updated version of the execution environment (Genevski, paragraph [0050], At 630, a portion of a number of requests to the software component is processed by the next version of the component. The portion of requests processed by the next version of the component are routed through and directed to the subset of cluster nodes on which the next version is deployed and installed. At 640, a remainder of the number of requests to the software component is processed by the current version of the component.); and
for another one or more invocations of the function, execute the function in the previous version of the execution environment (Genevski, paragraph [0050], At 630, a portion of a number of requests to the software component is processed by the next version of the component. The portion of requests processed by the next version of the component are routed through and directed to the subset of cluster nodes on which the next version is deployed and installed. At 640, a remainder of the number of requests to the software component is processed by the current version of the component.); and 
determine, based on the executions of the one or more functions in the updated version and the previous version of the execution environment, that at least one of the one or more functions does not satisfy one or more criteria for execution in the updated version of the execution environment (Genevski, paragraph [0052], At 650, an error rate of the portion of requests processed by the next version of the software component is compared with an error rate of the remainder of requests processed by the current version of the component. At 660, it is determined whether the difference between the error rate of the portion of requests processed by the next version of the software component and the error rate of the remainder of requests processed by the current version of the component exceeds a predefined threshold.  Paragraph [0021-0023], On the other hand, it may also be common that the various owners and providers of software components in cloud 120 frequently deliver and release updates, bug fixes, minor improvements or other changes of the respective software components. In such case, an automatic deployment may be desirable for numerous minor improvements that are backward compatible.  Paragraph [0028-0031], The deployment history related to a software component may be a factor in defining the criteria. For example, the number of failed deployment requests related to the same software component, the ratio between the error rate of the current version now (i.e. during the quarantine) and the current version in the past, etc. In one embodiment, if errors are related to significantly small number of customers, then the next version of software component may still be released from the quarantine. The business impact may be another factor that could be used to define the criteria.  Paragraph [0032], In one embodiment, another factor in defining the criteria based on which the next version of the software component is released from the quarantine may be related to the type and content of the errors. For example, repetition of the same one or more errors, expectancy or probability of occurring errors, e.g., if produced errors are expected to be generated or not, generation of new, unseen, or distinct type of errors by the deployment of the next version of the software component are generated, etc. Such factors may be used to identify and analyze the source of the generated errors.); and 
modify the compute service to perform subsequent executions of the at least one function in the previous version of the execution environment instead of in the updated version of the execution environment (Genevski, paragraph [0053], At 670, the next version of the software component may be deactivated if the difference between the error rate of the next version of the component and the error rate of the current version of the component exceeds the predefined threshold. The next version may be rolled back and removed from the cloud. If the difference between the error rate of the next version of the component and the error rate of the current version of the component does not exceed the predefined threshold, the current version of the software component is replaced on the cluster nodes with the next version at 680. The current version of the software component is phased out and the incoming requests are processed by the next version of the software component.).  
The Office would like to use prior art Reeves to back up Genevski to further teach limitation
an updated version of an execution environment(Reeves, US 9274811, fig. 7 and paragraph [0088-0089], API 612 can allow a user to specify hardware for target environment 614 including, but not limited to, a CPU, memory, storage, the number bits for the platform (e.g., 32 bit or 64 bit application platforms), I/O resources and other hardware information. API 612 can also allow for selection of software including, but not limited to, operating systems, database server applications, batch processing applications, web hosting applications, application development environments, application servers, media servers and other software. In some cases, a specific version of the operating system or other software can be selected. Rather than requiring selection of each hardware resource, however, some API's allow selection of an image type (e.g., small, large, extra large, etc.) that has a predefined machine image with a specified CPU, memory, storage, platform, and I/O resources. The predefined machine image can be modified to include selected software or other resources. When the selection of hardware, operating system and software is complete, the machine image can be stored as a file, in a database, or according to any suitable data storage scheme. The provider of cloud environment 610 can instantiate the machine image to provide an instance of the desired target environment 614.)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Reeves into Genevski’s invention to include instruction for provisioning a cloud environment and mapping abstractions from cloud configuration information provided by a user to calls to application programming interface (API) of cloud environment without the user requiring knowledge of the API, by provisioning engine. The provisioning engine separates from a provider of the cloud environment and separates from a runtime engine. The runtime engine receives Reeves (See abstract and summary).

Claim 22 is rejected for the reasons set forth hereinabove for claim 20, Genevski and Reeves teach the system as recited in claim 21, wherein the instructions cause the one or more processors to implement the compute service to: 
determine, based on the executions of the one or more functions in the updated version and the previous version of the execution environment, that at least another of the one or more functions does satisfy the one or more criteria for execution in the updated version of the execution environment (Genevski, paragraph [0026-0028], At 240, the next version of the software component is deployed in the cloud environment in accordance with the scheduled deployment. Based on the determined order of deployment in the schedule, the next version of the software component is deployed so that it can be invoked, accessed, used, and is generally available in the cloud environment. Once deployed, the next version of the software component is quarantined until a predefined criteria is satisfied at 250. Although the next version of the component is deployed and available to be used and accessed, it may be kept in isolation and not fully utilized, e.g., for a predefined period of time or until predefined conditions are satisfied. During the period of the quarantine, the next version of the software component and the set of components affected by the deployment of the next version may be monitored, tested, and evaluated.  Paragraph [0052].  Reeves, paragraph [0059-0060], In one embodiment, the process of configuring the target environment 111 and installing the binaries 120 can be wrapped in a if any part of the installation fails the installation will then be rolled back to the last known good state. Additionally, as with the other functions of the run time engine 115, the changes it effects on the target environment 111 may be logged for reporting to the user at a convenient time (e.g., at the end of the installation).); and 
modify the compute service to perform subsequent executions of the at least one other function in the updated version of the execution environment instead of in the previous version of the execution environment (Genevski, paragraph [0029-0032], There are various criteria that may be defined to automatically release a component from quarantine or, alternatively, to withdraw and terminate the component from the cloud environment. In one embodiment, if the error rate of the next version of the software component is above a predefined threshold the next version may not be released from the quarantine. In such a case, the next version may remain inactive, may be rolled back or removed from the cloud environment. In another embodiment, the error rate of the current version of the software component may be compared with the error rate of the next version of the component. For example, if the error of the next version of the software component is no greater than the error rate of the current version of the component, then the next version may be released from the quarantine. Alternatively, upon determining that the difference between the error rate of the next version of the software component and the error rate of the current version of the software component is above a predefined threshold, the next version may not be released from the quarantine. In one embodiment, the criteria may be defined based on the received analysis related to the number of dependencies among the number of 

Claim 23 is rejected for the reasons set forth hereinabove for claim 21, Genevski and Reeves teach the system as recited in claim 21, wherein the instructions cause the one or more processors to implement the compute service to:
receive, from a client of the compute service, an updated version of a particular one of the one or more functions that did not satisfy the one or more criteria (Genevski, paragraph [0023], FIG. 2 illustrates a scheduled and quarantined software deployment process 200 in a cloud environment, according to one embodiment. At 210, a request to deploy a next version of a software component in a cloud environment from a number of software components of the cloud environment is received. In one embodiment, the next version of the software component may be a minor improvement, a bug fix, an update, a new implementation of the software component, or any other change of the currently deployed software component. In one embodiment, the next version may be a backward compatible change of a current version of the software component. It is possible also that the next version of the software component has been previously deployed in the cloud environment. For example, a request to deploy an old version again may be received, e.g., to roll back to a previous state of the component.); and 
modify the compute service to enable execution of the updated version of the particular function in the updated version of the execution environment(Genevski, paragraph [0026-0028], At 240, the next version of the software component is deployed in the cloud environment in accordance with the scheduled deployment. Based on the determined order of deployment in the schedule, the next version of the software component is deployed so that it can be invoked, accessed, used, and is generally available in the cloud environment. Once deployed, the next version of the software component is quarantined until a predefined criteria is satisfied at 250. Although the next version of the component is deployed and available to be used and accessed, it may be kept in isolation and not fully utilized, e.g., for a predefined period of time or until predefined conditions are satisfied. During the period of the quarantine, the next version of the software component and the set of components affected by the deployment of the next version may be monitored, tested, and evaluated.  Reeves, paragraph [0105-0106], Provisioning engine 760 can provide information to runtime engine 755, export engine 740 or other component based on the dynamic environment of the cloud. For example, provisioning engine 760 can determine the IP address of an instance of a machine image and provide that to runtime engine 755. In another example, if the installation of an application depends on the amount of memory available, provisioning engine 760 can provide the amount of member to runtime engine 755 so that runtime engine 755 can perform the correct installation. Thus, provisioning engine can provide dynamic information for the cloud target environment that can be used by the application installation components. Such dynamic information can also be used during other operations such as updating, uninstalling, rolling back or otherwise changing applications in the target environment.).  
Claim 24 is rejected for the reasons set forth hereinabove for claim 23, Genevski and Reeves teach the system as recited in claim 23, wherein the instructions cause the one or more processors to implement the compute service to: 
determine, based on one or more executions of the updated version of the particular function in the updated version of the execution environment, that the updated version of the particular function does satisfy the one or more criteria for execution in the updated version of the execution environment(Genevski, paragraph [0026-0028], At 240, the next version of the software component is deployed in the cloud environment in accordance with the scheduled deployment. Based on the determined order of deployment in the schedule, the next version of the software component is deployed so that it can be invoked, accessed, used, and is generally available in the cloud environment. Once deployed, the next version of the software component is quarantined until a predefined criteria is satisfied at 250. Although the next version of the component is deployed and available to be used and accessed, it may be kept in isolation and not fully utilized, e.g., for a predefined period of time or until predefined conditions are satisfied. During the period of the quarantine, the next version of the software component and the set of components affected by the deployment of the next version may be monitored, tested, and evaluated.  Paragraph [0052].); and 
modify the compute service to perform subsequent executions of the updated version of the particular function in the updated version of the execution environment instead of in the previous version of the execution environment(Genevski, paragraph [0029-0032], There are various criteria that may be defined to automatically release a to withdraw and terminate the component from the cloud environment. In one embodiment, if the error rate of the next version of the software component is above a predefined threshold the next version may not be released from the quarantine. In such a case, the next version may remain inactive, may be rolled back or removed from the cloud environment. In another embodiment, the error rate of the current version of the software component may be compared with the error rate of the next version of the component. For example, if the error of the next version of the software component is no greater than the error rate of the current version of the component, then the next version may be released from the quarantine. Alternatively, upon determining that the difference between the error rate of the next version of the software component and the error rate of the current version of the software component is above a predefined threshold, the next version may not be released from the quarantine. In one embodiment, the criteria may be defined based on the received analysis related to the number of dependencies among the number of software components of the cloud environment. In yet another embodiment, a component may be manually released from quarantine or may be manually forced and kept under quarantine.).   

Claim 25 is rejected for the reasons set forth hereinabove for claim 24, Genevski and Reeves teach the system as recited in claim 24, further comprising: 
instantiate the updated version of the execution environment on an additional compute node(Genevski,  paragraph [0048-0049], At 620, the next version of the software component is deployed on a subset of cluster nodes of the cloud environment. Reeves, paragraph [0105-0106], Provisioning engine 760 can provide information to runtime engine 755, export engine 740 or other component based on the dynamic environment of the cloud. For example, provisioning engine 760 can determine the IP address of an instance of a machine image and provide that to runtime engine 755. In another example, if the installation of an application depends on the amount of memory available, provisioning engine 760 can provide the amount of member to runtime engine 755 so that runtime engine 755 can perform the correct installation. Thus, provisioning engine can provide dynamic information for the cloud target environment that can be used by the application installation components. Such dynamic information can also be used during other operations such as updating, uninstalling, rolling back or otherwise changing applications in the target environment); and 
perform at least one of the one or more executions of the updated version of the particular function in the updated version of the execution environment on the additional compute node (Genevski,  paragraph [0050-0053], At 630, a portion of a number of requests to the software component is processed by the next version of the component. The portion of requests processed by the next version of the component are routed through and directed to the subset of cluster nodes on which the next version is deployed and installed. At 640, a remainder of the number of requests to the software component is processed by the current version of the component.).  

Claim 26 is rejected for the reasons set forth hereinabove for claim 20, Genevski and Reeves teach the system as recited in claim 21, wherein the instructions cause the one or more processors to implement the compute service to: 
determine, based on the executions of the one or more functions in the updated version of the execution environment, that one or more particular functions that have not yet executed in the updated version of the execution environment do not satisfy one or more criteria for execution in the updated version of the execution environment (Genevski, paragraph [0026-0028], At 240, the next version of the software component is deployed in the cloud environment in accordance with the scheduled deployment. Based on the determined order of deployment in the schedule, the next version of the software component is deployed so that it can be invoked, accessed, used, and is generally available in the cloud environment. Once deployed, the next version of the software component is quarantined until a predefined criteria is satisfied at 250. Although the next version of the component is deployed and available to be used and accessed, it may be kept in isolation and not fully utilized, e.g., for a predefined period of time or until predefined conditions are satisfied. During the period of the quarantine, the next version of the software component and the set of components affected by the deployment of the next version may be monitored, tested, Reeves, paragraph [0105-0106], Provisioning engine 760 can provide information to runtime engine 755, export engine 740 or other component based on the dynamic environment of the cloud. For example, provisioning engine 760 can determine the IP address of an instance of a machine image and provide that to runtime engine 755. In another example, if the installation of an application depends on the amount of memory available, provisioning engine 760 can provide the amount of member to runtime engine 755 so that runtime engine 755 can perform the correct installation. Thus, provisioning engine can provide dynamic information for the cloud target environment that can be used by the application installation components. Such dynamic information can also be used during other operations such as updating, uninstalling, rolling back or otherwise changing applications in the target environment.); and 
modify the compute service to perform subsequent executions of the one or more particular functions in the previous version of the execution environment instead of in the updated version of the execution environment(Genevski, paragraph [0029-0032], There are various criteria that may be defined to automatically release a component from quarantine or, alternatively, to withdraw and terminate the component from the cloud environment. In one embodiment, if the error rate of the next version of the software component is above a predefined threshold the next version may not be released from the quarantine. In such a case, the next version may remain inactive, may be rolled back or removed from the cloud environment. In another embodiment, the error rate of the current version of the software component may be compared with the error rate of the next version of the component. For example, if the the next version may not be released from the quarantine. In one embodiment, the criteria may be defined based on the received analysis related to the number of dependencies among the number of software components of the cloud environment. In yet another embodiment, a component may be manually released from quarantine or may be manually forced and kept under quarantine.).  
Claim 27 is rejected for the reasons set forth hereinabove for claim 21, Genevski and Reeves teach the system as recited in claim 21, wherein the one or more criteria for execution in the updated version of the execution environment comprises: 
execution without an error; execution with less than a threshold number of errors; and execution within a threshold period of time (Genevski,  paragraph [0028-0031], The deployment history related to a software component may be a factor in defining the criteria. For example, the number of failed deployment requests related to the same software component, the ratio between the error rate of the current version now (i.e. during the quarantine) and the current version in the past, etc. In one embodiment, if errors are related to significantly small number of customers, then the next version of software component may still be released from the quarantine. The business impact may be another factor that could be used to define the criteria.  Paragraph [0032], In one embodiment, another factor in defining the criteria based on which the next version of the software component is released from the quarantine may be related to the type and content of the errors. For example, repetition of the same one or more errors, expectancy or probability of occurring errors, e.g., if produced errors are expected to be generated or not, generation of new, unseen, or distinct type of errors by the deployment of the next version of the software component are generated, etc. Such factors may be used to identify and analyze the source of the generated errors.  Paragraph [0052], At 650, an error rate of the portion of requests processed by the next version of the software component is compared with an error rate of the remainder of requests processed by the current version of the component. At 660, it is determined whether the difference between the error rate of the portion of requests processed by the next version of the software component and the error rate of the remainder of requests processed by the current version of the component exceeds a predefined threshold.).
As per claim 28, this is the method claim to system claim 21. Therefore, it is rejected for the same reasons as above.
As per claim 29, this is the method claim to system claim 22. Therefore, it is rejected for the same reasons as above.
As per claim 30, this is the method claim to system claim 23. Therefore, it is rejected for the same reasons as above.
As per claim 31, this is the method claim to system claim 24. Therefore, it is rejected for the same reasons as above.
As per claim 32, this is the method claim to system claim 25. Therefore, it is rejected for the same reasons as above.
As per claim 33, this is the method claim to system claim 26. Therefore, it is rejected for the same reasons as above.
As per claim 34, this is the method claim to system claim 27. Therefore, it is rejected for the same reasons as above.

As per claim 35, this is the medium claim to method claim 21. Therefore, it is rejected for the same reasons as above.
As per claim 36, this is the medium claim to method claim 22. Therefore, it is rejected for the same reasons as above.
As per claim 37, this is the medium claim to method claim 23. Therefore, it is rejected for the same reasons as above.
As per claim 38, this is the medium claim to method claim 24. Therefore, it is rejected for the same reasons as above.
As per claim 39, this is the medium claim to method claim 25. Therefore, it is rejected for the same reasons as above.
As per claim 40, this is the medium claim to method claim 26. Therefore, it is rejected for the same reasons as above.

Response to Argument
7A>The Office will maintain non-statutory double patenting rejection.  The Office and the applicants will discuss further when the claims are in a condition of allowance.
7B>On page 11, applicants argued for independent claim 21, 28 and 35 that “In particular, Genevski fails to mention for an invocation of a particular function, execute the particular function in an updated version of an execution environment; and for another invocation of the same particular function, execute the function in the previous version of the execution environment. Instead, Genevski merely describes that some "requests" are processed by a "next version of a software component" and a remainder of "requests" are processed by a "current version of the software component." Again, Genevski fails to make any mention of invoking a particular function in an execution environment, much less invoking the same particular function in different versions of an execution environment.”
The Office respectfully disagreed.  On paragraph [0050], Genevski teaches “At 630, a portion of a number of requests to the software component is processed by the next version of the component. The portion of requests processed by the next version of the component are routed through and directed to the subset of cluster nodes on which the next version is deployed and installed. At 640, a remainder of the number of requests to the software component is processed by the current version of the The Office notes that “a portion of a number of requests to the software component is processed by the next version of the component. The portion of requests processed by the next version of the component are routed through and directed to the subset of cluster nodes on which the next version is deployed and installed” which means “for one or more invocations of the function, execute the function in the updated version of the execution environment”. The Office notes that “the requests to the software component” which is “one or more invocations of the function” and “the next version of the component” which is the update version of the software component of the execution environment which is “the update version of the execution environment”.  Furthermore, Genevski explains the software component in paragraph [0065], “Some embodiments of the invention may include the above-described methods being written as one or more software components. These components, and the functionality associated with each, may be used by client, server, distributed, or peer computer systems. These components may be written in a computer language corresponding to one or more programming languages such as, functional, declarative, procedural, object-oriented, lower level languages and the like. They may be linked to other components via various application programming interfaces and then compiled into one complete application for a server or a client. Alternatively, the components may be implemented in server and client applications. Further, these components may be linked together via various distributed programming protocols. Some example embodiments of the invention may include remote procedure calls being used to implement one or more of these components across a distributed programming environment. For example, a The Office notes that the “remote procedure calls being used to implement one or more of these components across a distributed programming environment” which means the client can request and invoke an invocation of one or more functions of the software component (also see paragraph [0051].  In paragraph [0017-0018], Genevski discusses “a Customers, partners, or other consumers of runtime platform 110 may create, develop, and customize applications or other software components based on runtime platform 110. As illustrated in FIG. 1, applications `X` 150 of customer `1`, applications `Y` 160 of customer `2`, applications `Q` 170 of customer `3`, and applications `Z` 180 of customer `N`, are built based on runtime platform 110. In one embodiment, runtime platform provider 105 may also create one or more applications built on runtime platform 110 and offer the applications, in addition to the runtime platform 110, to customers. For example, applications 145 are developed, managed, and owned by runtime platform  provider 105.”, and “applications 145 of runtime platform provider 105, are deployed and installed on cloud 120 and may be accessed and consumed, for example, via the Internet.”  The Office notes that “applications 145 are developed, managed, and owned by runtime platform provider 105” which means “applications 145” are the “functions”, and “runtime platform provider 105/runtime platform 110” is “the execution environment”. 
a particular function” and “the same particular function”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Office suggested that applicants to amend the claims.
In conclusion, Genevski teaches “for one or more invocations of the function, execute the function in the updated version of the execution environment; and for another one or more invocations of the function, execute the function in the previous version of the execution environment”.
7C>On page 12-13, applicants argued for independent claim 21, 28 and 35 that “Importantly, Genevski fails to mention any determination that a particular function does not satisfy criteria for execution in an updated version of an execution environment, much less making such a determination based on executions of the particular function in 16/779,326 (6924-66301 / P42520-US02CON) 12Kowert, Hood, Munyon, Rankin & Goetzel, P.C. the updated version of the execution environment and a previous version of the execution environment. Again, Genevski merely describes comparing error rates of requests processed by a next version and a current version of a "software component" and deactivating a next version of a "software component."
The Office respectfully disagreed.  On paragraph [0052], Genevski teaches “At 650, an error rate of the portion of requests processed by the next version of the software component is compared with an error rate of the remainder of requests processed by the current version of the component. At 660, it is determined whether the which means “determine, based on the executions of the one or more functions in the updated version and the previous version of the execution environment, that at least one of the one or more functions does not satisfy one or more criteria for execution in the updated version of the execution environment”.  In paragraph [0017-0018], Genevski discussed “Customers, partners, or other consumers of runtime platform 110 may create, develop, and customize applications or other software components based on runtime platform 110. As illustrated in FIG. 1, applications `X` 150 of customer `1`, applications `Y` 160 of customer `2`, applications `Q` 170 of customer `3`, and applications `Z` 180 of customer `N`, are built based on runtime platform 110. In one embodiment, runtime platform provider 105 may also create one or more applications built on runtime platform 110 and offer the applications, in addition to the runtime platform 110, to customers. For example, applications 145 are developed, managed, and owned by runtime platform provider 105.”, and “applications 145 of runtime platform provider 105, are deployed and installed on cloud 120 and may be accessed and consumed, for example, via the Internet.”  The Office notes that “applications 145 are developed, managed, and owned by runtime platform provider 105” which means “applications 145” are the “functions”, and “runtime platform provider 105/RunTime Platform 110” is “the execution environment”. 

a particular function” and “the same particular function”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Office suggested that applicants to amend the claims.
In conclusion, Genevski teaches “determine, based on the executions of the one or more functions in the updated version and the previous version of the execution environment, that at least one of the one or more functions does not satisfy one or more criteria for execution in the updated version of the execution environment.”
7D>On page 13, applicants argued for independent claim 21, 28 and 35 that “The cited references also fail to teach or suggest ‘modify the compute service to perform subsequent executions of the at least one function in the previous version of the execution environment instead of in the updated version of the execution environment’ "
The Office respectfully disagreed.  On paragraph [0053], Genevski teaches “At 670, the next version of the software component may be deactivated if the difference between the error rate of the next version of the component and the error rate of the current version of the component exceeds the predefined threshold. The next version may be rolled back and removed from the cloud. If the difference between the error rate of the next version of the component and the error rate of the current version of the component does not exceed the predefined threshold, the which means “modify the compute service to perform subsequent executions of the at least one function in the previous version of the execution environment instead of in the updated version of the execution environment”.  The Office notes that when the error rate of the updated component of applications of runtime platform provider 145 on the runtime platform provider 105 exceeds the threshold, the applications of runtime platform provider 145 will use the previous version.  In paragraph [0017-0018], Genevski discussed “Customers, partners, or other consumers of runtime platform 110 may create, develop, and customize applications or other software components based on runtime platform 110. As illustrated in FIG. 1, applications `X` 150 of customer `1`, applications `Y` 160 of customer `2`, applications `Q` 170 of customer `3`, and applications `Z` 180 of customer `N`, are built based on runtime platform 110. In one embodiment, runtime platform provider 105 may also create one or more applications built on runtime platform 110 and offer the applications, in addition to the runtime platform 110, to customers. For example, applications 145 are developed, managed, and owned by runtime platform provider 105.”, and “applications 145 of runtime platform provider 105, are deployed and installed on cloud 120 and may be accessed and consumed, for example, via the Internet.”  The Office notes that “applications 145 are developed, managed, and owned by runtime platform provider 105” which means “applications 145” are the “functions”, and “runtime platform provider 105/RunTime Platform 110” is “the execution environment”. 
a particular function”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Office suggested that applicants to amend the claims.
In conclusion, Genevski teaches “modify the compute service to perform subsequent executions of the at least one function in the previous version of the execution environment instead of in the updated version of the execution environment”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199